                       1   Gregory B. Thomas (SBN 239870)
                           E-mail: gthomas@bwslaw.com
                       2   Michael A. Slater (SBN 318899)
                           E-mail: mslater@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           1901 Harrison Street, Suite 900
                       4   Oakland, CA 94612-3501
                           Tel: 510.273.8780 Fax: 510.839.9104
                       5
                           Attorneys for Defendant
                       6   COUNTY OF SAN JOAQUIN

                       7

                       8                                          UNITED STATES DISTRICT COURT
                       9                                      EASTERN DISTRICT OF CALIFORNIA
                   10

                   11      CINDY M. ALEJANDRE; and DAVID                       Case No. 2:19-cv-00233-WBS-KJN
                           GONZALEZ II as Co-Successors-in-Interest
                   12      to Decedent David Gonzalez III,                     STIPULATED PROTECTIVE ORDER

                   13
                                                    Plaintiffs,
                   14
                           v.
                   15
                           COUNTY OF SAN JOAQUIN, a
                   16      municipal corporation; and DOES 1-50,
                           inclusive, individually and in their official
                   17      capacity as Sheriff's Deputies for the San
                           Joaquin County Sheriff's Department,
                   18
                                                    Defendants.
                   19
                   20

                   21      1.       PURPOSES AND LIMITATIONS

                   22               Disclosure and discovery activity in this action are likely to involve production of

                   23      confidential, proprietary, or private information for which special protection from public

                   24      disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

                   25      Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

                   26      Protective Order. The parties acknowledge that this Order does not confer blanket protections on

                   27      all disclosures or responses to discovery and that the protection it affords from public disclosure

                   28      and use extends only to the limited information or items that are entitled to confidential treatment
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                          STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                             -1-
  ATTO RNEY S AT LAW                                                                          CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   under the applicable legal principles. The parties further acknowledge, as set forth below, that

                       2   this Stipulation and Order creates no entitlement to file confidential information under seal; and

                       3   that Eastern District Local Rule 141 sets forth the procedures that must be followed and reflects

                       4   the standards that will be applied when a party seeks permission from the court to file material

                       5   under seal.

                       6   2.       DEFINITIONS

                       7            2.1      Party: any party to this action, including all of its officers, directors, employees,

                       8   consultants, retained experts, house counsel and outside counsel (and their support staff).

                       9            2.2      Disclosure or Discovery Material: all items or information, regardless of the

                   10      medium or manner generated, stored or maintained (including, among other things, testimony,

                   11      transcripts, or tangible things) that are produced or generated in disclosures or responses to

                   12      discovery by any Party in this matter.

                   13               2.3      Confidential Information or Items: information (regardless of the medium or

                   14      how generated, stored, or maintained) or tangible things that qualify for protection under

                   15      standards developed under Federal Rule of Civil Procedure 26(c) and/or applicable federal

                   16      privileges. This material includes, but is not limited to, medical and psychotherapeutic records;

                   17      as well as peace officer personnel records as defined by California Penal Code sections 832.8,

                   18      832.5, 832.7 and the associated case law; and other similar confidential records designated as

                   19      such.

                   20               2.4      Receiving Party: a Party that receives Disclosure or Discovery Material from a

                   21      Producing Party, including a Party that has noticed or subpoenaed and is taking a deposition or

                   22      comparable testimony.

                   23               2.5      Producing Party: a Party or non-party that produces Disclosure or Discovery

                   24      Material in this action, including a Party that is defending a deposition noticed or subpoenaed by

                   25      another Party; additionally, for the limited purpose of designating testimony subject to this

                   26      Stipulation and Order pursuant to section 6.2(b) (infra), a “Producing Party” shall also be

                   27      construed to include a Party that is attending and/or participating in a non-party deposition

                   28      noticed/subpoenaed by another Party.
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                            STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                            -2-
  ATTO RNEY S AT LAW                                                                            CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1              2.6    Designating Party: a Party or non-party that designates information or items that

                       2   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                       3              2.7    Protected Material: any Disclosure or Discovery Material that is designated as

                       4   “CONFIDENTIAL” under the provisions of this Stipulation and Protective Order. (The term

                       5   “Confidential Document” shall be synonymous with the term “Protected Material” for the

                       6   purposes of this Stipulation and Protective Order.)

                       7              2.8    Outside Counsel: attorneys who are not employees of a Party but who are retained

                       8   to represent or advise a Party in this action (as well as their support staffs).

                       9              2.9    House Counsel: attorneys who are employees of a Party (as well as their support

                   10      staffs).

                   11                 2.10   Counsel (without qualifier): Outside Counsel and House Counsel (as well as

                   12      their support staffs).

                   13                 2.11   Expert: a person with specialized knowledge or experience in a matter pertinent to

                   14      the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                   15      consultant in this action and who is not a past or a current employee of a Party and who, at the

                   16      time of retention, is not anticipated to become an employee of a Party or a competitor of a

                   17      Party’s; as well as any person retained, designated, or disclosed by a Party as an expert pursuant

                   18      to Federal Rule of Civil Procedure 26(a)(2).

                   19                 2.12   Professional Vendors: persons or entities that provide litigation support services

                   20      (e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations; organizing,

                   21      storing, retrieving data in any form or medium; etc.) and their employees and subcontractors.

                   22      3.         SCOPE

                   23                 The protections conferred by this Stipulation and Order cover not only Protected

                   24      Material/Confidential Documents (as defined above), but also: (1) any information copied or

                   25      extracted from Protected Material; (2) all copies, excerpts, summaries, or compilations of

                   26      Protected Material; and (3) any testimony, conversations, or presentations by Parties or their

                   27      Counsel that might reveal Protected Material.           However, the protections conferred by this

                   28      Stipulation and Order do not cover the following information: (a) any information that is in the
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                             STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                            -3-
  ATTO RNEY S AT LAW                                                                             CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   public domain at the time of disclosure to a Receiving Party or becomes part of the public domain

                       2   after its disclosure to a Receiving Party as a result of publication not involving a violation of this

                       3   Order, including becoming part of the public record through trial or otherwise; and (b) any

                       4   information known to the Receiving Party prior to the disclosure or obtained by the Receiving

                       5   Party after the disclosure from a source who obtained the information lawfully and under no

                       6   obligation of confidentiality to the Designating Party. Any use of Protected Material at trial shall

                       7   not be governed by this Order, and may be governed by a separate agreement or order.

                       8   4.       DURATION

                       9            Even after final disposition of this litigation, the confidentiality obligations imposed by

                   10      this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

                   11      order otherwise directs. Final disposition shall be deemed to be the later of:

                   12               (1)      dismissal of all claims and defenses in this action, with or without prejudice; and

                   13               (2)      final judgment herein after the completion and exhaustion of all appeals,

                   14      rehearings, remands, trials, or reviews of this action, including the time limits for filing any

                   15      motions or applications for extension of time pursuant to applicable law.

                   16      5.       DESIGNATING PROTECTED MATERIAL

                   17               5.1      Exercise of Restraint and Care in Designating Material for Protection. Each

                   18      Party or non-party that designates information or items for protection under this Order must take

                   19      care to limit any such designation to specific material that qualifies under the appropriate

                   20      standards. A Designating Party must take care to designate for protection only those parts of

                   21      material, documents, items, or oral or written communications that qualify – so that other portions

                   22      of the material, documents, items or communications for which protection is not warranted are

                   23      not swept unjustifiably within the ambit of this Order.

                   24               Mass, indiscriminate, or routine designations are prohibited. Designations that are shown

                   25      to be clearly unjustified, or that have been made for an improper purpose (e.g., to unnecessarily

                   26      encumber or retard the case development process, or to impose unnecessary expenses and

                   27      burdens on other parties), expose the Designating Party to sanctions. If it comes to a Party’s or a

                   28      non-party’s attention that information or items that it designated for protection do not qualify for
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                             STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                            -4-
  ATTO RNEY S AT LAW                                                                             CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   protection at all, or do not qualify for the level of protection initially asserted, that Party or non-

                       2   party must promptly notify all other parties that it is withdrawing the mistaken designation.

                       3            5.2      Manner and Timing of Designations. Except as otherwise provided in this

                       4   Order, or as otherwise stipulated or ordered, material that qualifies for protection under this Order

                       5   must be clearly so designated before the material is disclosed or produced. Designation in

                       6   conformity with this Order requires:

                       7                     (a)         for information in documentary form (e.g., paper or electronic

                       8   documents, but excluding transcripts of depositions or other pretrial or trial proceedings), that the

                       9   Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected

                   10      material. If only a portion or portions of the material on a page qualifies for protection, the

                   11      Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

                   12      markings in the margins).

                   13                        A Party or Non-Party that makes original documents or materials available for

                   14      inspection need not designate them for protection until after the inspecting Party has indicated

                   15      which material it would like copied and produced.                   During the inspection and before the

                   16      designation,     all     of    the   material   made    available    for   inspection   shall   be   deemed

                   17      “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and

                   18      produced, the Producing Party must determine which documents, or portions thereof, qualify for

                   19      protection under this Order. Then, before producing the specified documents, the Producing

                   20      Party must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If

                   21      only a portion or portions of the material on a page qualifies for protection, the Producing Party

                   22      also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

                   23      margins).

                   24                        (b)         for testimony given in deposition or in other pretrial or trial

                   25      proceedings, that the Party or non-party offering or sponsoring the testimony identify on the

                   26      record, before the close of the deposition, hearing, or other proceeding, all protected testimony,

                   27      and further specify any portions of the testimony that qualify as “CONFIDENTIAL.” When it is

                   28      impractical to identify separately each portion of testimony that is entitled to protection, and when
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                   STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                                 -5-
  ATTO RNEY S AT LAW                                                                                   CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   it appears that substantial portions of the testimony may qualify for protection, the Producing

                       2   Party may invoke on the record (before the deposition or proceeding is concluded) a right to have

                       3   up to twenty (20) days to identify the specific portions of the testimony as “CONFIDENTIAL.”

                       4   Only those portions of the testimony that are appropriately designated as “CONFIDENTIAL” for

                       5   protection within the 20 days shall be covered by the provisions of this Stipulation and Protective

                       6   Order. Transcript pages containing Protected Material must be separately bound by the court

                       7   reporter, who must affix to each such page the legend “CONFIDENTIAL,” as instructed by the

                       8   Producing Party.

                       9                     (c)    for information produced in some form other than documentary and

                   10      for any other tangible items (including but not limited to information produced on disc or

                   11      electronic data storage device), that the Producing Party affix in a prominent place on the

                   12      exterior of the container or containers in which the information or item is stored the legend

                   13      “CONFIDENTIAL.”           If only portions of the information or item warrant protection, the

                   14      Producing Party, to the extent practicable, shall identify the protected portions, specifying the

                   15      material as “CONFIDENTIAL.”

                   16               5.3      Inadvertent Failures to Designate. If timely corrected (preferably, though not

                   17      necessarily, within 30 days of production or disclosure of such material), an inadvertent failure to

                   18      designate qualified information or items as “CONFIDENTIAL” does not, standing alone, waive

                   19      the Designating Party’s right to secure protection under this Order for such material. If material

                   20      is appropriately designated as “CONFIDENTIAL” after the material was initially produced, the

                   21      Receiving Party, on timely notification of the designation, must make reasonable efforts to assure

                   22      that the material is treated in accordance with this Order.

                   23               5.4      Alteration of Confidentiality Stamp. A Receiving Party shall not alter, edit, or

                   24      modify any Protected Material so as to conceal, obscure, or remove a “CONFIDENTIAL” stamp

                   25      or legend thereon; nor shall a Receiving Party take any other action so as to make it appear that

                   26      Protected Material is not subject to the terms and provisions of this Stipulation and Order.

                   27      However, nothing in this section shall be construed so as to prevent a Receiving Party from

                   28      challenging a confidentiality designation subject to the provisions of section 6, infra.
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                           STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                          -6-
  ATTO RNEY S AT LAW                                                                           CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

                       2            6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

                       3   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                       4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                       5   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                       6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

                       7   original designation is disclosed.

                       8            6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution

                       9   process by providing written notice of each designation it is challenging and describing the basis

                   10      for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

                   11      notice must recite that the challenge to confidentiality is being made in accordance with this

                   12      specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

                   13      good faith and must begin the process by conferring directly (in voice to voice dialogue; other

                   14      forms of communication are not sufficient) within 14 days of the date of service of notice. In

                   15      conferring, the Challenging Party must explain the basis for its belief that the confidentiality

                   16      designation was not proper and must give the Designating Party an opportunity to review the

                   17      designated material, to reconsider the circumstances, and, if no change in designation is offered,

                   18      to explain the basis for the chosen designation. A Challenging Party may proceed to the next

                   19      stage of the challenge process only if it has engaged in this meet and confer process first or

                   20      establishes that the Designating Party is unwilling to participate in the meet and confer process in

                   21      a timely manner.

                   22               6.3      Judicial Intervention.

                   23               If the Parties cannot resolve a challenge without court intervention, the Challenging Party

                   24      shall file and serve a motion to remove confidentiality under Eastern District Local Rule 230 and

                   25      251 (and in compliance with Eastern District Local Rules 141 and 141.1, if applicable) within 14

                   26      days of the parties agreeing that the meet and confer process will not resolve their dispute, or by

                   27      the first day of trial of this matter, whichever date is earlier, unless the parties agree in writing to a

                   28      longer time. Each such motion must be accompanied by a competent declaration affirming that
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                             STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                            -7-
  ATTO RNEY S AT LAW                                                                             CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   the movant has complied with the meet and confer requirements imposed in the preceding

                       2   paragraph. In addition, the Challenging Party may file a motion challenging a confidentiality

                       3   designation at any time if there is good cause for doing so, including a challenge to the

                       4   designation of a deposition transcript or any portions thereof. Any motion brought pursuant to

                       5   this provision must be accompanied by a competent declaration affirming that the movant has

                       6   complied with the meet and confer requirements imposed by the preceding paragraph.

                       7            The burden of persuasion in any such challenge proceeding shall be on the Designating

                       8   Party, regardless of whether the Designating Party is the moving party or whether such Party

                       9   sought or opposes judicial intervention. Frivolous challenges, and those made for an improper

                   10      purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

                   11      expose the Challenging Party to sanctions.         Unless the Designating Party has waived the

                   12      confidentiality designation by failing to oppose a motion to remove confidentiality as described

                   13      above, all parties shall continue to afford the material in question the level of protection to which

                   14      it is entitled under the Producing Party’s designation until the court rules on the challenge.

                   15               6.4.     Withdrawal of “CONFIDENTIAL” Designation.                    At its discretion, a

                   16      Designating Party may remove Protected Material/Confidential Documents from some or all of

                   17      the protections and provisions of this Stipulation and Order at any time by any of the following

                   18      methods:

                   19                        (a)    Express Written Withdrawal.        A Designating Party may withdraw a

                   20      “CONFIDENTIAL” designation made to any specified Protected Material/Confidential

                   21      Documents from some or all of the protections of this Stipulation and Order by an express

                   22      withdrawal in a writing signed by such Party (or such Party’s Counsel, but not including staff of

                   23      such Counsel) that specifies and itemizes the Disclosure or Discovery Material previously

                   24      designated as Protected Material/Confidential Documents that shall no longer be subject to all or

                   25      some of the provisions of this Stipulation and Order. Such express withdrawal shall be effective

                   26      when transmitted or served upon the Receiving Party. If a Designating Party is withdrawing

                   27      Protected Material from only some of the provisions/protections of this Stipulation and Order,

                   28      such Party must state which specific provisions are no longer to be enforced as to the specified
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                           STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                           -8-
  ATTO RNEY S AT LAW                                                                           CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   material for which confidentiality protection hereunder is withdrawn: otherwise, such withdrawal

                       2   shall be construed as a withdrawal of such material from all of the protections/provisions of this

                       3   Stipulation and Order;

                       4                     (b)    Express Withdrawal on the Record. A Designating Party may withdraw

                       5   a “CONFIDENTIAL” designation made to any specified Protected Material/Confidential

                       6   Documents from all of the provisions/protections of this Stipulation and Order by verbally

                       7   consenting in court proceedings on the record to such withdrawal – provided that such withdrawal

                       8   specifies the Disclosure or Discovery Material previously designated as Protected

                       9   Material/Confidential Documents that shall no longer be subject to any of the provisions of this

                   10      Stipulation and Order. A Designating Party is not permitted to withdraw Protected Material from

                   11      only some of the protections/provisions of this Stipulation and Order by this method;

                   12                        (c)    Implicit Withdrawal by Publication or Failure to Oppose Challenge.

                   13      A Designating Party shall be construed to have withdrawn a “CONFIDENTIAL” designation

                   14      made to any specified Protected Material/Confidential Documents from all of the

                   15      provisions/protections of this Stipulation and Order by either (1) making such Protected

                   16      Material/Confidential Records part of the public record – including but not limited to attaching

                   17      such as exhibits to any filing with the court without moving, prior to such filing, for the court to

                   18      seal such records; or (2) failing to timely oppose a Challenging Party’s motion to remove a

                   19      “CONFIDENTIAL” designation to specified Protected Material/Confidential Documents.

                   20      Nothing in this Stipulation and Order shall be construed so as to require any Party to file

                   21      Protected Material/Confidential Documents under seal, unless expressly specified herein.

                   22      7.       ACCESS TO AND USE OF PROTECTED MATERIAL

                   23               7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed

                   24      or produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                   25      defending, or attempting to settle this litigation. Such Protected Material may be disclosed only

                   26      to the categories of persons and under the conditions described in this Order. When the litigation

                   27      has been terminated, a Receiving Party must comply with the provisions of section 13 below

                   28      (FINAL DISPOSITION). Protected Material must be stored and maintained by a Receiving Party
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                          STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                          -9-
  ATTO RNEY S AT LAW                                                                          CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   at a location and in a secure manner that ensures that access is limited to the persons authorized

                       2   under this Order.

                       3            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

                       4   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

                       5   disclose any information or item designated “CONFIDENTIAL” only to:

                       6                     (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as

                       7   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                       8   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

                       9   Bound” that is attached hereto as Exhibit A;

                   10                        (b)    the officers, directors, and employees (including House Counsel) of the

                   11      Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

                   12      signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                   13                        (c)    Experts (as defined in this Order) of the Receiving Party to whom

                   14      disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

                   15      and Agreement to Be Bound” (Exhibit A);

                   16                        (d)    the court and its personnel;

                   17                        (e)    court reporters and their staff, professional jury or trial consultants, mock

                   18      jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation

                   19      and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                   20                        (f)    during their depositions, witnesses in the action to whom disclosure is

                   21      reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

                   22      (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

                   23      transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

                   24      separately bound by the court reporter and may not be disclosed to anyone except as permitted

                   25      under this Stipulated Protective Order; and/or

                   26                        (g)    the author or recipient of a document containing the information or a

                   27      custodian or other person who otherwise possessed or knew the information.

                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                           STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                           - 10 -
  ATTO RNEY S AT LAW                                                                           CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                       2            OTHER LITIGATION

                       3            If a Party is served with a subpoena or a court order issued in other litigation that compels

                       4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                       5   must:

                       6            (a)      promptly notify in writing the Designating Party. Such notification shall include a

                       7   copy of the subpoena or court order;

                       8            (b)      promptly notify in writing the party who caused the subpoena or order to issue in

                       9   the other litigation that some or all of the material covered by the subpoena or order is subject to

                   10      this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

                   11      and

                   12               (c)      cooperate with respect to all reasonable procedures sought to be pursued by the

                   13      Designating Party whose Protected Material may be affected.

                   14               If the Designating Party timely seeks a protective order, the Party served with the

                   15      subpoena or court order shall not produce any information designated in this action as

                   16      “CONFIDENTIAL” before a determination by the court from which the subpoena or order

                   17      issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

                   18      shall bear the burden and expense of seeking protection in that court of its confidential material –

                   19      and nothing in these provisions should be construed as authorizing or encouraging a Receiving

                   20      Party in this action to disobey a lawful directive from another court.

                   21      9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

                   22               THIS LITIGATION

                   23               (a)      The terms of this Order are applicable to information produced by a Non-Party in

                   24      this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                   25      connection with this litigation is protected by the remedies and relief provided by this Order.

                   26      Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

                   27      additional protections.

                   28               (b)      In the event that a Party is required, by a valid discovery request, to produce a
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                           STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                           - 11 -
  ATTO RNEY S AT LAW                                                                           CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   Non-Party’s confidential information in its possession, and the Party is subject to an agreement

                       2   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                       3                     (1)    promptly notify in writing the Requesting Party and the Non- Party that

                       4                     some or all of the information requested is subject to a confidentiality agreement

                       5                     with a Non-Party;

                       6                     (2)    promptly provide the Non-Party with a copy of the Stipulated Protective

                       7                     Order in this litigation, the relevant discovery request(s), and a reasonably specific

                       8                     description of the information requested; and

                       9                     (3)    make the information requested available for inspection by the Non-Party.

                   10               (c)      If the Non-Party fails to object or seek a protective order from this court within 14

                   11      days of receiving the notice and accompanying information, the Receiving Party may produce the

                   12      Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                   13      seeks a protective order, the Receiving Party shall not produce any information in its possession

                   14      or control that is subject to the confidentiality agreement with the Non-Party before a

                   15      determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

                   16      burden and expense of seeking protection in this court of its Protected Material.

                   17      10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                   18               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                   19      Material to any person or in any circumstance not authorized under this Stipulated Protective

                   20      Order, the Receiving Party must immediately: (a) notify in writing the Designating Party of the

                   21      unauthorized disclosures; (b) use its best efforts to retrieve all unauthorized copies of the

                   22      Protected Material; (c) inform the person or persons to whom unauthorized disclosures were

                   23      made of all the terms of this Order; and (d) request such person or persons to execute the

                   24      “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

                   25      11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                   26               PROTECTED MATERIAL

                   27               When a Producing Party gives notice to Receiving Parties that certain inadvertently

                   28      produced material is subject to a claim of privilege or other protection, the obligations of the
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                             STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                            - 12 -
  ATTO RNEY S AT LAW                                                                             CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).           This

                       2   provision is not intended to modify whatever procedure may be established in an e-discovery

                       3   order that provides for production without prior privilege review. Pursuant to Federal Rule of

                       4   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                       5   communication or information covered by the attorney-client privilege or work product

                       6   protection, the parties may incorporate their agreement in the stipulated protective order

                       7   submitted to the court.

                       8   12.      PUBLICATION OF PROTECTED MATERIAL

                       9            12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to

                   10      seek its modification by the court in the future.

                   11               12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective

                   12      Order no Party waives any right it otherwise would have to object to disclosing or producing any

                   13      information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

                   14      no Party waives any right to object on any ground to use in evidence of any of the material

                   15      covered by this Protective Order.

                   16               12.3.    Filing of Protected Material.     Without advance written permission from the

                   17      Designating Party, or a court order secured after appropriate notice to all interested persons, a

                   18      Receiving Party may not file in the public record in this action any Protected Material. A Party

                   19      that seeks to file under seal any Protected Material must comply with Eastern District Local Rule

                   20      141 and/or 141.1, to the extent applicable. 12.2. Public Dissemination of Protected Material. A

                   21      Receiving Party shall not publish, release, post, or disseminate Protected Material to any persons

                   22      except those specifically delineated and authorized by this Stipulation and Order; nor shall a

                   23      Receiving Party publish, release, leak, post, or disseminate Protected Material/Confidential

                   24      Documents to any news media, member of the press, website, or public forum (except as

                   25      permitted under section 12.1 regarding filings with the court in this action and under seal).

                   26               12.4.    Public Dissemination of Protected Material.        A Receiving Party shall not

                   27      publish, release, post, or disseminate Protected Material to any persons except those specifically

                   28      delineated and authorized by this Stipulation and Order; nor shall a Receiving Party publish,
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                           STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                          - 13 -
  ATTO RNEY S AT LAW                                                                           CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1   release, leak, post, or disseminate Protected Material/Confidential Documents to any news media,

                       2   member of the press, website, or public forum (except as permitted under section 12.1 regarding

                       3   filings with the court in this action and under seal).

                       4   13.      FINAL DISPOSITION

                       5            Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                       6   Receiving Party must return all Protected Material to the Producing Party or destroy such

                       7   material. As used in this subdivision, “all Protected Material” including all copies, abstracts,

                       8   compilations, summaries and any other format reproducing or capturing of the Protected Material.

                       9            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                   10      Dated: December 16, 2019                            BURKE, WILLIAMS & SORENSEN, LLP
                   11                                                          By:             /s/ Gregory B. Thomas
                                                                                     Gregory B. Thomas
                   12                                                                Michael A. Slater
                                                                                     Attorneys for defendants COUNTY OF
                   13                                                                SAN JOAQUIN
                   14

                   15      Dated: December 16, 2019                            THE LAW OFFICES OF JOHN BURRIS

                   16                                                          By:             /s/ Chike Odiwe
                                                                                     John Burris
                   17                                                                Dewitt M. Lacy
                                                                                     Chike Odiwe
                   18                                                                Attorneys for Plaintiffs CINDY M.
                                                                                     ALEJANDRE; and DAVID GONZALEZ
                   19                                                                II as Co-Successors-in-Interest to Decedent
                                                                                     David Gonzalez III
                   20

                   21               Under Eastern District of California Civil Local Rule 131(e), I attest that I obtained

                   22      concurrence in the filing of this document from all of the above signatories.

                   23

                   24      Dated: December 16, 2019                            BURKE, WILLIAMS & SORENSEN, LLP

                   25                                                          By:             /s/ Gregory B. Thomas
                                                                                     Gregory B. Thomas
                   26                                                                Michael A. Slater
                                                                                     Attorneys for COUNTY OF SAN
                   27                                                                JOAQUIN
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                             STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                           - 14 -
  ATTO RNEY S AT LAW                                                                             CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1                                              ORDER

                       2              The Court has reviewed the parties’ stipulated protective order, and
                       3   GRANTS the request subject to the following authorities and exceptions. Under
                       4   “duration,” the parties have stipulated to enforcement of the protection “[e]ven after
                       5   final disposition of this litigation.” However, the Local Rules clearly indicate that
                       6   once this action is closed, “unless otherwise ordered, the Court will not retain
                       7   jurisdiction over enforcement of the terms of any protective order filed in that
                       8   action.” L.R. 141.1(f). Courts in the district generally do not agree to retain
                       9   jurisdiction after closure of the case, and the Court will not do so here. See, e.g.,
                   10      MD Helicopters, Inc. v. Aerometals, Inc., 2017 WL 495778 (E.D. Cal., February
                   11      03, 2017).
                   12                 Despite this inadequacy, the Court approves the parties’ protective in order to
                   13      facilitate the exchange of discovery. Counsel of record should take note of the
                   14      above authorities for future proceedings.
                   15      Dated: December 17, 2019
                   16

                   17

                   18
                           alej.233
                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                     STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                      - 15 -
  ATTO RNEY S AT LAW                                                                     CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
                       1                                              EXHIBIT A

                       2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                       3            I,    _____________________________            [print   or    type       full   name],   of

                       4   _______________________________ [print or type full address], declare under penalty of

                       5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

                       6   issued by the United States District Court for the Eastern District of California on ____________

                       7   [date] in the case of Cindy Alejandre, et al. v. County of San Joaquin, et al., case no. 2:19-CV-

                       8   00233-WBS-KJN. I agree to comply with and to be bound by all the terms of this Stipulated

                       9   Protective Order and I understand and acknowledge that failure to so comply could expose me to

                   10      sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

                   11      any manner any information or item that is subject to this Stipulated Protective Order to any

                   12      person or entity except in strict compliance with the provisions of this Order.

                   13               I further agree to submit to the jurisdiction of the United States District Court for the

                   14      Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

                   15      Order, even if such enforcement proceedings occur after termination of this action.

                   16               I hereby appoint __________________________ [print or type full name] of

                   17      _______________________________________ [print or type full address and telephone

                   18      number] as my California agent for service of process in connection with this action or any

                   19      proceedings related to enforcement of this Stipulated Protective Order.

                   20

                   21               Date: ______________________________________

                   22               City and State where sworn and signed: _________________________________

                   23

                   24               Printed name: _______________________________

                   25

                   26               Signature: __________________________________

                   27

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                          STIPULATED PROTECTIVE ORDER
                           OAK #4848-2304-5545 v1                         - 16 -
  ATTO RNEY S AT LAW                                                                          CASE NO. 2:19-CV-00233-WBS-KJN
      OAKLA ND
